DETAILED ACTION

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, 
The limitation “forming a laminated substrate directly below the silicon first wafer” is new matter. According to Applicant’s disclosure the laminated substrate is element 102 shown in at least figure 2. ¶ 0042. The first silicon wafer is not bonded directed to the laminated substrate. Rather, it is a die, or a diced portion of the wafer, that is bonded to the laminated substrate. From 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 
The preamble “a method of comprising a chip package” is indefinite. This is because what is the method directed to? Is it a method of making the chip package, a method of cooling a chip which includes a chip package, etc. For purposes of Examination, the preamble will be interpreted as “a method of cooling a chip comprising: a chip package, comprising…”
Regarding claim 1, 
Claim 1 is indefinite because it appears that Applicant is continually switching between forming the structure on a wafer, and then forming the structure in a die. As stated in the interview summary, dated April 5, 2021, Applicant needs to claim forming the structure on the wafer first, dicing the wafer into dies, and then forming the structure of the die/package. As it stands now, because the claim is going backward and forward between wafer and die/chip one of ordinary skill in the art would not understand what is being distinctly claimed and particularly pointed out.

Claims 1-5, 9, and 19-23
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koontz et al. (US 2014/0264759 A1) (“Koontz”), in view of Brunschwiler et al. (US 2014/0071628 A1) (“Brunschwiler"), in view of Vadhavkar et al. (US 9,337,119 B2) (“Vadhavkar”), in view of Andry et al. (US 7,990,711 B1) (“Andry”).
Examination note: because Applicant goes back and forth between the wafer and the die the rejection will be t0o confusing if Examiner were to follow the claim. Therefore, Examiner will attempt to analysis the wafer first, and then the die/chip/package. In the first part Examiner will analysis the wafer and the die. In the second part Examiner will analysis the specifics of the package.
	Examiner will forego the standard 103 analysis. This is because if Examiner stated what one reference did not teach it would not bring clarity to the analysis. Examiner will in turn simply explain what the first reference(s) teaches, what the second reference(s) teach, and provide a motivation to combine. This will significantly shorted, and simply, the rejection. Examiner strongly suggest that Applicant rewrite the claim to describe the wafer, dicing the wafer, the die, then the package. 
Regarding claim 1, Koontz teaches at least in figures 1-4:
Wafer and Die

bonding a manifold wafer (figure 3 element 316) to the first surface of the silicon wafer (figure 3 element 320) such that portions of the manifold wafer enclose the channels (since the channel 316 is formed on top of 320, 320 will enclose 344); 

forming inlet openings (figure 3 element 328A-B) through the manifold wafer (figure 3 element 326) such that the inlet openings respectively connect to the channel structures (figure 3 element 344); and 
dicing the bonded structure between the channel structures, thereby forming a plurality of chip structures (figure 4 step 428).
 
Brunschwiler teaches at least in figures 1-2, and 4-5:
wherein at least one of the plurality of chip structures comprises (detailed below): 
a chip comprising (detailed below), 
at least one integrated circuit of the integrated circuits (at least one of the Txs of 122), 
a first channel structure (figure 4 one of the Cx) of the channel structures (figure 4 Cxs), 
wherein the first channel structure(figure 4 one of the Cx)  comprises first radial channels of the radial channels (Cx are radial channels) and the first central fluid distribution area (figure 4 area around 122) of the central fluid distribution areas (Examiner understands the term “areas” to mean that each die has a 112),
wherein the radial channels (figure 4 Cx) that extend from central fluid distribution areas (figure 4 area around 122); and 

wherein the at least a portion of the manifold wafer comprises the first inlet opening of the inlet openings that connects to the first central fluid distribution area (as can be seen in figure 1 the opening 122 is an opening though the manifold wafer to the top of chip T1, and this opening 122 connects to the central fluid distribution area 122 from where the fluid is distributed out to the channels Cx)
forming a laminated substrate (110) directly below the silicon first wafer (See 35 USC § 112(b) above, where the laminated substrate 110 is formed directly below T1; See Andry figure 3 where 3999/391 is formed below the chip above it; See Vadhavkar figure 6, where 102 is formed below 110/120); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the channel structure of Brunschwiler with the device of Koontz and use Brunschwiler radial channel structures because Brunschwiler teaches that by using the radial channel structures one can improve over the straight channels of Koontz because it reduces the vapor-liquid acceleration which reduces pressure drop, and thus improves the critical heat flux allow the liquid in the channels to better cool the integrated circuits on the wafer. ¶ 0025.

	
	Package
Vadhavkar teaches at least in figures 6:


Regarding the limitations,
providing an interface comprised of a first interface portion, 
a second interface portion and a third interface portion; 
These limitations at the beginning of the claim appear to be divorced from the rest of the structure of the claim at this point. They do not get meaning until other structure further down the claim is described. Thus, Examiner will analysis these limitations when they reappear later in the claim.

forming a first portion of a cap (Brunschwiler 130 above 122; Vadhavkar 632) disposed directly on and connected to the first interface portion (Vadhavkar 133) and forming a second portion of the cap (Brunschwiler 130 closest to 110; Vadhavkar 634) disposed directly on and connected to the second interface portion (Vadhavkar 148), 
wherein the first portion of the cap is non-symmetrical with the second portion of the cap (the first portion of the cap is non-symmetrical with the second portion of the each of the references as the first portion is horizontal and the second portion is vertical), 
wherein the first interface portion (Vadhavkar 133) is disposed directly on and connected to a manifold at a first location (Brunschwiler top of 120), 
the manifold (Brunschwiler top of 120 shown in in figure 3 as T8) is disposed directly on and connected to a bonding layer and the bonding layer is disposed directly on and connected to a first portion of a chip (as can be seen in figures 1-3 of Brunschwiler each of the Tx elemens are bonded together with 300 or 210. Therefore, it would have been obvious that the manifold, one 
wherein the second interface portion (Vadhavkar 148) is disposed directly on and connected to a laminated substrate (Vadhavkar 102) at a second location of the laminated substrate (Vadhavkar left side of figure 6) (At this point Examiner will also direct Applicant to Andry, where in figure 3 the laminate structure can also be equivalent to Vadhavkar 110. Thus, Andry stands for the proposition that one of ordinary skill in the art knew that they could either have the cap attach to Vadhavkar 110 or 102. Thus, it appears to be matter of choice for one of ordinary skill in the art in how they want to attach the cap to the device. It is noted that All the references are directed to liquid cooling of the die/chip). 
wherein the first portion of the cap and the second portion of the cap are positioned to interact with the manifold and the laminated substrate, respectively, via the first interface portion and the second interface portion, respectively (this is shown in Vadhavkar where the first interface and second interface portions perform the above limitation), 
Regarding the limitations,
wherein a third portion of the cap is disposed directly on and connected to the third interface portion, which is disposed directly on and connected to the laminated substrate at a third location of the laminated substrate, wherein a fourth portion of the cap is disposed directly on and connected to the manifold at a fourth location, 
These limitations appear to be directed to the left and right side of Applicant’s figure 2, where the first and second portions can be considered the left side, and the third and fourth portions can 
	Regarding the limitations, 
wherein a first outlet path is enclosed between the first portion of the cap the second portion of the cap and the laminated substrate and wherein a second outlet path is open to an environment outside of the chip package via an outlet opening to facilitate gaseous coolant can flow through the second outlet path and out of the outlet opening, and wherein the second portion of the cap and the fourth portion of the cap are separated from one another via an inlet opening connected to an inlet path traveling through the cap and aligned with an opening in the manifold, wherein the inlet path facilitates dielectric coolant passing through the cap and the manifold to the first central fluid distribution area and into the cooling channels,
These limitations are directed to the fact that the package has an inlet and outlet. Each of the references Brunschwiler, Vadhavkar, and Andry have an inlet and an outlet. To the extent that the inlet and outlet are not located at the exact location being claimed it would have been obvious to one of ordinary skill in the art to change the position of the inlet and outlet based upon the specific choices one of ordinary skill in the art is designing for.




providing the interface encircling an inlet opening of the inlet openings at the first position and traversing a perimeter of the laminated substrate at the second position and the third position.
Based upon the above analysis this limitation would have been obvious due to the combination of Brunschwiler and Vadhavkar where by combining the interface(s) of Vadhavkar to the cap of Brunschwiler one would get a “seal” between the inlet/out of the cap.
It would have been obvious to one of ordinary skill in the art to add and affix a cap to Kootnz because one of ordinary skill in the art would want to make sure that they can contain the liquid flowing through the channels. This requires cap is affixed and does not come off. Further, Kootnz and Brunschwiler do not teach how one is to affix the cap to the substrate therefore, one of ordinary skill in the art would look to other references to determine how to do this. Thus, it would have been obvious to one of ordinary skill in the art to add the adhesive of Vadhavkar to the device of Kootnz, Brunschwiler, Andry in order to secure the cap and make sure the liquid coolant does not escape and potential short out the rest of the devices in the design.
	Additonally, since Andry has been used to further explain the skill of one of ordinary skill in the art, and has been used in the analysis… 

Regarding claim 2, Koontz and Brunschwiler teach:
Wherein the central fluid distribution area (Brunschwiler 122) connects with aligned openings (Brunschwiler 124) in a bonding layer (based upon the previous claim and Applications’s specification the bonding layer is between the manifold wafer and the rest of the layers. See Applicant’s figure 2. Koontz teaches in (¶ 0027, where silicon dioxide is used to bond 
Regarding claim 3, the combination of Koontz at least in figures 1-4 and Brunschwiler at least in figures 4-5 teaches:
removing portions of the manifold wafer (316) forming outlet openings (328A, or 328b can be considered the outlet and are formed through 316 as shown by 354; in figure 2 the inlet and out are 232 and 236) for the radial channels (Brunschwiler C1-C5).
Based upon the modification of Koontz by Brunschwiler since Koontz that the outlet figure 2 element 236 is on an opposite side of the die from the inlet figure 2 element 232 it would have been obvious that the combination of the two would result in the outlet for the radial channels of Brunschwiler would be on the outward portions of the radial channels as the inlet would be in the middle of the radial channels. Thus, the combination teaches enclosing outward portions of the radial channels.
Regarding claim 4, the combination of Koontz at least in figures 1-4 and Brunschwiler at least in figures 4-5 teaches:
the outlet openings (Koontz 236) are configured to direct liquid or vapor out of the radial channels (Brunschwiler C1-C5) in a direction about 90 degrees relative to the first surface of the silicon wafer (Koontz 236 is a vertical outlet perpendicular to the surface of the wafer, therefore the radial channels of Brunschwiler C1-C5 would direct the coolant outlet such that it exits the radial channels at 90 degrees relative to the surface of the wafer).
Regarding claim 5, Koontz teaches at least in figures 1-4:
dicing the bonded structure (step 428), thereby forming a plurality of chip structures (dicing the wafers will form a plurality of chip structures, i.e. dies), 

dicing the bonded structure between the channel structures
However, based upon the combination with Brunschwiler it would have been obvious to one of ordinary skill in the art that one would want to dice the wafer between channel structures so that each die would have it own channel structure and so that the fluid can be contained with the channel structure until it gets to the outlet. This would allow for optimal cooling as the coolant would be controlled so that it cools the entire die.
Thus, the combination of Koontz at least in figures 1-4 and Brunschwiler at least in figures 4-5 teaches:
wherein one or more of the plurality of chip structures comprise (detailed below): 
a first channel structure (Brunschwiler C1-C5) of the channel structures (Koontz and Brunschwiler where each die would have its own channel structure); 
first radial channels (Brunschwiler C1-C5) of the radial channels(Brunschwiler C1-C5); 
a first inlet opening (Koontz 232) of the inlet openings (Koontz figure 3 where the vias are inlets and/or outlets which extend though each of the dies on the wafer); 
first outlet openings (Koontz 236) of the outlet openings (Koontz figure 3 where the vias are inlets and/or outlets which extend though each of the dies on the wafer); and 
at least one first integrated circuit of the integrated circuits (Koontz figure 3 where the wafer 324 contains a plurality of integrated circuits, and figure 1, where the die contains at least one integrated circuit).
Regarding claim 9, the combination of Koontz at least in figures 1-4 and Brunschwiler at least in figures 4-5 teaches:

Regarding claim 19, Koontz teaches at least in figures 1-4:
wherein the bonding the manifold wafer (316) to the first surface of the silicon wafer (320) comprises bonding via a bonding layer (¶ 0027, where silicon dioxide is used ot bond wafers together) comprised of phenoxy thermoplastic adhesive or a thermally conductive material (silicon dioxide, e.g. glass, is a thermally conductive material).
Regarding claims 20-21, Vadhavark teaches:
A plurality of materials that can be used for the adhesive, first and second interface. These materials are…
TIMs and other adhesives can include silicone-based greases, gels, or adhesives that are doped with conductive materials (e.g., carbon nano-tubes, solder materials, diamond-like carbon (DLC), etc.), as well as phase-change materials.  
	It would have been obvious to one of ordinary skill in the art to select one of these materials with the required features. This is because “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As 
Regarding claim 22, the combination of prior art references teaches
wherein the first interface (Vadhavark133) is directly connected between the cap (Vadhavark 630; Brunschwiler 130) and the manifold (Koontz 316; Brunschwiler T2) and a bonding layer (Koontz 136; ¶ 0029, where a bondline is created) is connected directly between the manifold (Koontz 316) and a layer comprising the radial channels (Koontz 340; Brunschwiler C1-C5) and an integrated circuit of the integrated circuits (Koontz 320).
Regarding claim 23,
Claim 23 is broader than claim 1. Because of this the art that reads on claim 1 will also read on claim 23. Thus, claim 23 is rejected for the substantially the same reasons as claim 1 above.
Response to Arguments
As an initial point, Examiner and Applicant had an interview on March 31, 2021, docketed on April 5, 2021. That is over a month from the time of the writing of this current office action. During the interview Examiner explained many of the issues that have been raised in this office action. During the interview Examiner believed that there was agreement that Applicant would file supplemental amendments to alleviate some of the issues Examiner had raised. Examiner has found no supplemental amendments filed.
Applicant’s amendments and arguments, filed March 24, 2021, with respect to the rejection of the claims have been fully considered and are not persuasive.  
Applicant asserts that the prior art does not teach that the cap is disposed directly and connected to a third interface portion.
This argument is not persuasive for all the reasons stated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822